
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


CLEARING SERVICES AGREEMENT

EFFECTIVE THE 16th DAY OF APRIL 2003


BETWEEN

CHICAGO MERCANTILE EXCHANGE INC., a business corporation organized under the
laws of the State of Delaware and having its principal office situated at 30
South Wacker Drive, Chicago, Illinois 60606 U.S.A., duly represented by its
Chairman of the Board, Terrence Duffy, and by its President and Chief Executive
Officer, James J. McNulty, (hereinafter referred to at times as "CME"),

AND

THE BOARD OF TRADE OF THE CITY OF CHICAGO, INC., a non share corporation
organized under the laws of the State of Delaware and having its principal
office situated at 141 W. Jackson Blvd., Chicago, Illinois 60604 U.S.A., duly
represented by its Chairman, Charles P. Carey, and by its President and Chief
Executive Officer, Bernard W. Dan, (hereinafter referred to at times as "CBOT").

Each of CBOT and CME is referred to herein as a "Party", and collectively they
are referred to as the "Parties."

RECITALS:

        WHEREAS, CME is registered with the Commodity Futures Trading Commission
(the "CFTC") as a designated contract market ("DCM") and a "derivative clearing
organization" ("DCO") within the meaning of the Commodity Exchange Act, as
amended (the "CEA"), and seeks to provide clearing services, as defined herein,
for CBOT futures and options contracts;

        WHEREAS, CBOT is registered with the CFTC as a DCM and intends to
register as a DCO within the meaning of the CEA, as amended, and seeks to have
CME provide clearing services, as defined herein, for CBOT futures and options
contracts;

        WHEREAS, the Parties intend to provide substantial benefits to their
customers by clearing their listed contracts through the same clearing house;

        WHEREAS, the Parties intend to enhance the efficient use of capital by
their members by employing CME's system of financial guarantees and providing
for more efficient portfolio risk margining of certain positions held at CME's
clearing house; and

        WHEREAS, the Parties intend to cooperatively promote the advantages of
clearing certain CBOT products by means of CME systems, all on the terms and
subject to the conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound, the Parties hereby agree as follows:

1.     INTERPRETATION

1.1.Definitions.


In this Agreement, unless the context otherwise requires:

1.1.1.Agreement means the Clearing Services Agreement, effective as of April 16,
2003, by and between CME and CBOT.

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

1.1.2.BOTCC shall have the meaning set forth in Section 7.3.

1.1.3.CBOT Clearing Member means an individual or firm that meets CBOT's
requirements to clear CBOT Products on or after the Effective Date.

1.1.4.CBOT Core Products means CBOT's U.S. Treasury, agricultural and federal
funds based products as of the Effective Date.

1.1.5.CBOT Data shall have the meaning set forth in Section 5.1.

1.1.6.CBOT Products means all futures and futures options listed for trading on
CBOT on the Launch Date or thereafter.

1.1.7.CBOT Sole Proprietorship Clearing Member shall have the meaning set forth
in Section 7.4.

1.1.8.CEA shall have the meaning set forth in the first Recital.

1.1.9.CFTC shall have the meaning set forth in the first Recital.

1.1.10.Clearing Members means CBOT Clearing Members and/or CME Clearing Members,
as the context requires.

1.1.11.Clearing Services means the clearing, settlement and related services to
be provided by CME under this Agreement, as further described in Schedule A.

1.1.12.Clearing Systems shall have the meaning set forth in Section 3.4.

1.1.13.CME Clearing Member means an individual or firm that meets CME's
requirements for clearing membership.

1.1.14.CME Rules means CME's rules and clearing procedures, including
interpretations and explanations.

1.1.15.DCM shall have the meaning set forth in the first Recital.

1.1.16.DCO shall have the meaning set forth in the first Recital.

1.1.17.Dispute Notice shall have the meaning set forth in Section 19.4.

1.1.18.Effective Date means April 16, 2003.

1.1.19.EFS shall have the meaning set forth in Section 3.1.

1.1.20.FCMs shall have the meaning set forth in Section 7.6.

1.1.21.Indemnified Party shall have the meaning set forth in Section 16.1.

1.1.22.Indemnifying Party shall have the meaning set forth in Section 16.1.

1.1.23.Initial Term shall have the meaning set forth in Section 2.

1.1.24.Launch Date means the first trading day for CBOT Products as to which
transactions are required to be cleared through CME. The Launch Date is the
trading date of January 2, 2004.

1.1.25.Market Participant means an individual or firm that engages in trading
futures and options contracts.

1.1.26.Material Breach means a breach of a provision of this Agreement that is
material to a Party's obligations under the Agreement.

1.1.27.Operational Policies and Procedures shall have the meaning set forth in
Section 3.2.

2

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

1.1.28.Party and Parties shall have the meaning set forth in the Preamble.

1.1.29.Proprietary Business Information shall have the meaning set forth in
Section 13.1.

1.1.30.Renewal Term shall have the meaning set forth in Section 2.

1.1.31.Replica CBOT Products shall have the meaning set forth in Section 6.4.

1.1.32.Special CME Clearing Member means a CBOT Clearing Member that qualifies
as a CME Clearing Member for purposes of clearing CBOT Products pursuant to this
Agreement, as set forth more fully in Section 7.

1.1.33.Transition Clearing Services shall have the meaning set forth in
Section 12.

1.1.34.Transition Costs shall have the meaning set forth in Section 12.4.

1.1.35.Term shall have the meaning set forth in Section 2.

1.1.36.Unexcused Breach shall have the meaning set forth in Section 10.1.



1.2.References. Unless something in the subject matter or context is
inconsistent with the resulting interpretation, all references to Sections and
Schedules are to Sections and Schedules of this Agreement. The words "hereto",
"herein", "of this Agreement", "under this Agreement" and similar expressions
mean and refer to this Agreement.

1.3.Schedules. The Schedules forming part of this Agreement are as follows:


Schedule A   Clearing Services Schedule B   Fees Schedule C   Project
Development Plan

1.4.Headings. The inclusion of headings in this Agreement is for convenience of
reference only and does not affect the construction or interpretation of this
Agreement.



2.Initial Term; Renewal Term. This Agreement shall commence on the Effective
Date and, unless terminated earlier in accordance with its terms, shall
terminate on January 10, 2008 (the "Initial Term"). Upon expiration of the
Initial Term, this Agreement shall automatically renew for successive three-year
renewal terms (each a "Renewal Term") unless either Party notifies the other
Party in writing at least six (6) months prior to the beginning of the
applicable Renewal Term of its decision not to renew. The Initial Term and the
Renewal Terms, if any, are collectively referred to in this Agreement as the
"Term".

3.     Clearing Services.

3.1.Services Provided. Commencing with the Launch Date until the termination of
this Agreement, whether at the end of the Initial Term or any Renewal Term, each
as specified in Section 2 above, and until expiration of any post-termination
obligations, CME shall provide to CBOT the Clearing Services described in
Schedule A hereto. The Clearing Services shall be provided by CME with proper
and reasonable care in conformance with the standards and procedures by which
CME performs such services for its listed contracts, except that trades matched
by CBOT shall not be guaranteed until the matched trade record is received by
CME. CBOT reserves the right to charge fees for post-trade transactions and
related services for CBOT Products even if CME does not now charge a fee for
such transactions. Subject to the provisions of Section 3.10 respecting change
request procedures and payment of development cost, if applicable, CME agrees to
facilitate the implementation of such charges, including providing CBOT access
to CME's Exchange Fee System ("EFS"), and to provide CBOT with any necessary
data related to such policies and fees. CBOT shall pay CME for

3

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


any reasonable additional costs it may incur in providing data and other support
to CBOT in response to a request authorized by this Section 3.1.

3.2.Operational Policies and Procedures. CME's operational practices, policies
and procedures related to implementing and performing Clearing Services,
including, without limitation, establishing marking prices that vary from
settlement prices submitted by CBOT, where such settlement prices materially
deviate from appropriate market prices; the timeline for CME's receipt of
information and data necessary to perform the Clearing Services and CME's
delivery of information and data to CBOT, Clearing Members and other third
parties; data file formats; the manner in which CME makes information available
to Clearing Members; and the mechanics of CME's automated delivery processes
shall be the same as CME's existing practices, policies and procedures,
including the automated delivery system to be developed by CME as provided by
Schedule A (collectively, the "Operational Policies and Procedures"), provided
that nothing in the Operational Policies and Procedures shall contravene any
provision set forth in this Agreement.

3.3.Fungibility and Cross-Margining of CBOT Products. CBOT shall have sole
authority to determine (i) whether CBOT Products shall be risk offset against
other products pursuant to CME's portfolio margining policies or any
cross-margining agreement and (ii) whether CBOT Products shall be made fungible,
at the clearing level, against products that are cleared by CME and listed for
trading by CME, by another contract market, or by any other entity. CME may
accept or reject any risk offset or fungibility arrangement against products
traded at CME that may be proposed by CBOT. CME shall support cross-margining of
CBOT Products as set forth in Schedule A. CME support for cross-margining
arrangements or fungibility of CBOT Products other than as set forth above or in
Schedule A shall be subject to the change request procedures set forth in
Section 3.10, below.

3.4.Clearing Systems. The systems owned by or licensed to CME that are utilized
by CME in connection with providing Clearing Services are referred to herein as
the "Clearing Systems." CME shall pay to the appropriate software manufacturers,
suppliers and distributors all license fees, royalties, use charges, taxes or
other payments associated with the Clearing Systems' intellectual property and
technology utilized by CME in providing Clearing Services.

3.5.CME Personnel. CME shall make available, at all times, a sufficient number
of individuals who are properly qualified to perform and who will perform the
Clearing Services in accordance with this Agreement.

3.6.Cooperation as to Development Work. The Parties acknowledge and agree that,
after the Effective Date, they will be engaged in development work as described
in Schedule C hereto. The Parties agree to cooperate and use all reasonable
efforts to perform the tasks necessary to complete such development work in
accordance with the time table set forth in Schedule C. CME shall be primarily
responsible for such development work.

3.7.Technical Cooperation. The Parties acknowledge that CME may have to
incorporate new equipment into or modify its Clearing Systems in ways that will
require testing from time to time. Each Party acknowledges that, in implementing
and testing such new equipment or modifications, it may require the technical
assistance and cooperation of the other, and both Parties agree to provide such
assistance and cooperation. CBOT shall have the obligation of securing any
necessary assistance of its third party providers.

3.8.Backup and Disaster Recovery. CME will provide, as a part of the Clearing
Services, backup and disaster recovery services and procedures and functions for
the Clearing Systems and

4

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


the Clearing Services using the backup and disaster recovery systems that CME
employs for its own contracts.

3.9.CME Modifications. CME may make modifications to the Clearing Systems and
Clearing Services on its own initiative and at its own expense as it may
reasonably deem necessary or desirable, provided that any such modifications do
not (i) materially increase CBOT's total costs of receiving the Clearing
Services, (ii) require CBOT to make material changes to its systems, software,
or equipment other than with respect to changes made in the ordinary course of
business, or (iii) violate the CEA, applicable rules and regulations thereunder,
or other applicable CFTC requirements. If any changes desired by CME would
violate the conditions described in clauses (i) or (ii) above, CME will obtain
CBOT's written consent, which shall not be unreasonably withheld, prior to
making any such change.

3.10.Change Requests. CME will make modifications and enhancements to its
Clearing Systems at the request and expense of CBOT, where such changes are
necessary to provide Clearing Services for a CBOT Product with characteristics
significantly different from futures and futures options products traded as of
the Effective Date or additional cross margining arrangements, if in CME's sole
judgment such changes will not impair functionality or materially increase
operational costs. CBOT shall pay a commercially reasonable fee, to be agreed in
advance, to cover the cost of all such changes. All such requests will be
addressed to a designated representative of CME's clearing house.

3.10.1.CME response to requests. CME shall respond to requests from CBOT
concerning modifications or enhancements to the Clearing Services by evaluating
the request, including the cost of the requested change and the impact of the
requested change upon clearing services provided by CME as to other products and
upon CME's technical systems, and providing a response in accordance with this
Section to CBOT concerning such request within thirty (30) days of CME's receipt
of the request (unless the complexity of the request reasonably requires a
longer period, in which case CME shall provide an initial response).

3.10.2.No material concerns. If CME reasonably determines in its sole judgment
that the requested change will not materially impair clearing services or
materially increase operational costs to CME or CME Clearing Members, CME shall
submit to CBOT a reasonably detailed proposal for implementing the change, which
need not be binding, and which shall include an estimate of the amount to be
paid to CME for the requested change.

3.10.3.Material concerns. If CME reasonably determines in its sole judgment that
the requested change will materially impair functionality or materially increase
operational costs to CME or CME Clearing Members, CME may, but shall not be
required to, submit to CBOT a reasonably detailed proposal for implementing the
change, including cost estimates, which need not be binding.

3.10.4.Negotiations in good faith. In any case, the Parties shall negotiate in
good faith as to any requested change and the terms of CME's proposal, if any.
Any change implemented by CME pursuant to this Section shall be made at the sole
expense of CBOT at a commercially reasonable fee or upon any other financial
basis to be agreed upon between the Parties. Such financial arrangement may
include upfront fees and/or modifications to the fee structure set forth in
Schedule B. Except as otherwise agreed between CME and CBOT in a writing that
specifically purports to amend this Agreement and is executed by individuals
with authority to do so, CME and/or its licensors, as applicable, shall own all
right, title and interest in any intellectual property created by the Parties in
connection with any such implemented change that

5

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


is used by CME in connection with providing Clearing Services. CME will grant
CBOT a license covering its free use of its contribution to any intellectual
property developed by CME.



3.11.Assistance with Regulatory Matters. CME agrees to actively participate in,
and make available sufficient human and technical resources for, any submissions
or presentations to, or meetings or discussions with, the staff of the CFTC
respecting CME's provision of Clearing Services for CBOT Products. If CME
reasonably determines that CME's active participation in such submissions,
presentations, meetings or discussions with the CFTC may result in the
disclosure of CME's confidential or proprietary information, CBOT will cooperate
with CME to secure appropriate nondisclosure and confidentiality commitments
from the CFTC prior to requiring CME's active participation in any such
submissions, presentations, meetings or discussions.

4.     CBOT Payment of Fees and Expenses.

4.1.Generally. CBOT will pay fees for the Clearing Services provided by CME in
accordance with this Agreement as set forth in Schedule B hereto.

4.2.Invoicing. CME shall invoice CBOT and CBOT shall pay such invoices as
provided in Schedule B. If CME does not receive any payment from CBOT in time
required by schedule B, CME shall notify CBOT thereof and, if CBOT fails to pay
such amount within fifteen (15) days of CBOT's receipt of such notice, CME may
declare CBOT in Material Breach of this Agreement and may thereafter exercise
its rights set forth in Section 10.1 below.

4.3.Initial Development Fee. CBOT shall reimburse CME for start-up costs
incurred by CME in connection with preparations to perform its obligations under
this Agreement up to a maximum amount of $2 million. CME's start-up costs may
include, without limitation, costs associated with hardware purchased; software
purchased, licensed, or developed internally; additional office space and other
equipment required to support CME's operations on behalf of CBOT; and CME
employee, consultant and independent contractor time billed either at an actual
rate per hour or reasonable average rate per hour (including reasonable benefits
costs and allocation of overhead). Such start-up costs incurred by CME shall be
reimbursed by CBOT and such payments shall be non-refundable, without regard to
termination of this Agreement for any reason. Such costs shall be billed monthly
and promptly paid.

4.4.CBOT Costs of Formatting Data. CBOT shall be responsible for and bear any
costs of formatting trading data for use by its compliance and surveillance
systems.

5.     CME Intellectual Property.

5.1.CME Ownership. Subject to any different agreement between the Parties
pursuant to Section 3.10.4, CME and its licensors, as applicable, shall have
sole and exclusive ownership of all right, title and interest in and to the
intellectual property and technology developed or used by CME in connection with
providing Clearing Services. No provision of this Agreement shall be construed
to bind or obligate CME in any way to develop, make further enhancements to or
maintain any current or future version of the Clearing 21® system software or
any of the Clearing Systems, provided that CME agrees that it will provide to
CBOT the same Clearing Services utilizing the same systems CME applies to
clearing the futures and options contracts traded on CME.

6

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

5.2.CBOT Ownership of Data. As between CBOT and CME, any and all trading data,
surveillance records, investigation reports and other similar data or
information created, generated, collected, or processed by CME in the
performance of the Clearing Services ("CBOT Data") is and will remain the sole
property of CBOT, and CME will and hereby does, without additional
consideration, assign to CBOT any and all right, title and interest that CME may
now or hereafter possess in and to the CBOT Data. Except as provided below, CBOT
Data will not be utilized by CME for any purpose other than the performance of
Clearing Services under this Agreement and will not be sold, assigned, leased or
otherwise transferred, disposed of or provided to third parties by CME or
commercially exploited by or on behalf of CME.

5.3.CME Delivery of CBOT Data. CME will promptly retrieve and deliver to CBOT a
copy of all CBOT Data (or such portions as will be specified by CBOT), in the
format and on the media reasonably prescribed by CBOT, at CBOT's reasonable
request from time to time. Upon termination of this Agreement or at the
completion of any requested Transition Clearing Services (whichever is later),
if requested by CBOT, CME will destroy or securely erase all copies of the CBOT
Data in CME's possession or under CME's control, except that CME may retain
copies of such CBOT Data for its appropriate regulatory and surveillance
purposes.

5.4.Protection of CBOT Data. CME will take those measures that CME takes to
protect its own most confidential data of like kind, but not less than
reasonable measures: (i) to preserve the security of the CBOT Data; (ii) to
prevent unauthorized access to or modification of any CBOT Data; and (iii) to
establish and maintain environmental, safety, facility and data security
procedures and other safeguards against destruction, loss, alteration or theft
of, or unauthorized access to, any CBOT Data.

5.5.CME Use of CBOT Data. Notwithstanding CBOT's ownership of CBOT Data as
described above, CME shall be free to use CBOT Data with respect to the
performance of the Clearing Services.

6.     CBOT Contracts Subject to Clearing Services

6.1.Launch Date. On the Launch Date, CME shall commence clearing of all CBOT
Products.

6.2.CBOT Products. Except as otherwise specified in this Agreement, all CBOT
Products shall be subject to this Agreement and shall be cleared by CME,
including any futures and options contracts traded at CME that CBOT also
determines to list for trading. However, if a new CBOT Product requires changes
to the Clearing Systems, Section 3.10 shall govern the timing of CME's response
to a notification by CBOT of such requested change. Products other than futures
and futures options products may be cleared by CME as CBOT Products under this
Agreement only by mutual written agreement of the Parties.

6.3.Notification to CME. CBOT shall notify CME of the classes and maturity dates
of the CBOT Products that it intends to list for trading in accordance with the
Operational Policies and Procedures. CBOT shall also submit to CME in advance of
listing any CBOT Product a copy of the contract specifications for the product,
and shall provide CME advance notice thereafter of any changes in contract
specifications for the product.

6.4.Replica CBOT Products. CME may offer and provide its clearing services to
any exchange that lists for trading any product, including CBOT Core Products
where the underlying deliverable commodity is the same or substantially the same
as in a CBOT Core Product ("Replica CBOT Products"). If CME determines to
provide clearing services for Replica CBOT Products traded or executed on any
exchange other than CBOT, CME will notify

7

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


CBOT at the time CME agrees to provide clearing services for, or thirty
(30) days before CME begins clearing, such Replica CBOT Products, whichever is
sooner. CBOT thereafter shall have ninety (90) days following receipt of such
notice to determine whether to terminate this Agreement without penalty in light
of such CME decision.

6.5.Notices. Notwithstanding Section 19.5, notices required under this Section 6
may be delivered by e -mail or through any other electronic method to which the
Parties agree as a part of their operational discussions.

7.     Admission of CBOT Clearing Members.

7.1.Generally. CME shall admit as Special CME Clearing Members all firms,
including sole proprietorships, that were CBOT Clearing Members as of the
Effective Date. CME shall also admit as Special CME Clearing Members any firms
that become CBOT Clearing Members after the Effective Date if such firms meet
CME's requirements for clearing members other than requirements respecting
ownership of CME memberships or CME common stock. CBOT Clearing Members admitted
as Special CME Clearing Members pursuant to this Agreement shall be authorized
to clear CBOT Products, to the extent permitted by CBOT as of the Effective
Date. The rights of such individuals or firms as Special CME Clearing Members
may not be assigned or transferred voluntarily or by operation of law. For the
avoidance of doubt, Special CME Clearing Members shall be permitted to clear
other products cleared by CME only to the extent permitted by CME.

7.2.Process for Admission. Following the Effective Date, CME shall, in
consultation with CBOT, adopt rules for the admission of CBOT Clearing Members
as Special CME Clearing Members. Any CBOT Clearing Member admitted as a Special
CME Clearing Member pursuant to Section 7.1 of this Agreement or under the rules
adopted pursuant to this Section 7.2 shall be considered to be admitted pursuant
to this Agreement and shall be subject to all of the rules, requirements and
obligations of CME's clearing house, other than admission requirements,
including ownership of CME memberships or CME common stock, and capital rules,
except as hereinafter provided in this Section 7.

7.3.Minimum Capital Rules. Any CBOT Clearing Member that is operating in
compliance as of the Effective Date, and that continues to remain in compliance
through the Launch Date, with the Board of Trade Clearing Corporation ("BOTCC")
rules respecting initial or admission capital requirements that are in effect on
the Effective Date shall be deemed to be in compliance with CME minimum capital
rules on the Launch Date. After that date, CME may increase or decrease the
capital requirements for any Special CME Clearing Member on an individualized
basis if the Special CME Clearing Member's risk profile changes materially,
provided that CME may not, in any event, treat Special CME Clearing Members as a
class or group for these purposes. To the extent any Special CME Clearing Member
that is not also a CME Clearing Member is required by CME to increase its
minimum capital, such increase may be achieved through the acquisition of
additional CBOT memberships.

7.4.Provisions for CBOT Clearing Members Joining After the Effective Date. Any
CBOT Clearing Member that was not a CBOT Clearing Member as of the Effective
Date, but that becomes a Special CME Clearing Member thereafter, shall be
subject to the following provisions with respect to capital requirements:
(i) the CME capital requirement for such Special CME Clearing Member will be
equivalent to the BOTCC requirement that would have applied to such CBOT
Clearing Member if it had been a CBOT Clearing Member on the Effective Date, but
(ii) CME may in its discretion require such Special CME Clearing Member to hold
additional assets in an aggregate value equal to the difference between the

8

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


CME minimum capital requirement and the BOTCC capital requirement described in
clause (i) above. If CME requires a Special CME Clearing Member to hold
additional assets as set forth in clause (ii) above, the assets allowed to be
held in satisfaction of such requirement shall include CBOT memberships.

7.5.Special Rules for CBOT Sole Proprietorship Clearing Members. Any CBOT
Clearing Member that is a sole proprietorship ("CBOT Sole Proprietorship
Clearing Member") as of the Effective Date, admitted as a Special CME Clearing
Member pursuant to this Section 7, shall be excused from compliance with the CME
minimum capital rules for the Initial Term of this Agreement, and shall be
subject to no other minimum capital requirements imposed by CME provided that
such CBOT Sole Proprietorship Clearing Member (i) was in compliance with the
BOTCC rules respecting initial or admission capital requirements that are in
effect on the Effective Date, (ii) continues to operate in compliance with such
BOTCC rules that were in effect on the Effective Date, and (iii) does not
materially change its risk profile (in which case a change in minimum capital
requirements by CME shall be subject to the provisions of Section 7.3). Any
other CBOT Sole Proprietorship Clearing Member admitted as a Special CME
Clearing Member shall be subject to special CME minimum capital rules that shall
be agreed to by CME and CBOT. After the Initial Term of this Agreement has
expired, all CBOT Sole Proprietorship Clearing Members shall be subject to those
special capital rules.

7.6.Lien on CBOT Memberships. Each CBOT Clearing Member admitted hereunder as a
Special CME Clearing Member shall execute in favor of CME a lien against the
CBOT membership interests required to be held by CBOT for clearing status, as of
the Effective Date, to qualify as a CBOT Clearing Member or otherwise required
to be held under Section 7.4. The lien shall be the first lien against such
membership interests following release of any prior lien held by BOTCC, which
release shall be requested by the CBOT Clearing Member promptly following the
Launch Date. Each Special CME Clearing Member will be subject to a requirement
to continue to hold at least the same number of CBOT memberships that CBOT
required such Special CME Clearing Member to hold for clearing member status as
of the Effective Date.

7.7.Audit of Non-FCM CBOT Clearing Members. CBOT shall periodically audit its
Clearing Members that are not futures commission merchants ("FCMs") and shall
promptly share the results with CME's clearing house.

8.     Transfer of CBOT Open Interest.

8.1.CBOT Rules. Promptly following the execution of this Agreement, CBOT shall
draft and submit to the CFTC for approval rules that provide for the clearing of
CBOT Products at the CME clearing house, to the extent provided herein, and
rules that will facilitate the transfer of open interest in CBOT Products from
BOTCC to CME. CBOT shall use its best efforts to ensure that such rules are
approved by the CFTC reasonably in advance of the Launch Date, and CME shall use
its best efforts to provide such assistance as CBOT may request in securing such
approval.

8.2.CME Rules. Promptly following the execution of this Agreement, CME shall
draft and submit to the CFTC for approval rules that provide for the clearing of
CBOT Products at the CME clearing house, to the extent provided herein, and that
will facilitate the transfer of open interest in CBOT Products from BOTCC to
CME. CME shall use its best efforts to ensure that such rules are approved by
the CFTC reasonably in advance of the Launch Date, and CBOT shall use its best
efforts to provide such assistance as CME may request in securing such approval.

9

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

8.3.CME Margining of Positions. CME shall margin the positions so transferred
prior to the opening of trading in CBOT Products on the Launch Date, and the
relevant Special CME Clearing Members shall be required to post the necessary
performance bonds.

8.4.CBOT Clearing Members. CME may require that, in order to participate in the
transfer of open interest described in this Section, CBOT Clearing Members that
intend to become Special CME Clearing Members have completed CME's application
process for Special CME Clearing Member status, have contributed to CME's
security deposit pool, and have established appropriate banking relationships by
a date certain prior to the Launch Date.

9.     Network Interconnections Between CBOT and CME

9.1.Facilities. CME shall establish and maintain an appropriate router or
routers at CBOT for the purposes of (i) delivering data to CME for clearing
purposes, (ii) delivering data to CBOT for regulatory purposes, and
(iii) exchanging data between the Parties for all other purposes required by
this Agreement and the Schedules hereto. CME shall establish and maintain
appropriate telecommunications circuits between CBOT and CME as necessary to
handle message flow and data delivery as set forth above. CBOT shall provide
computer room floor space and inside wiring for such routers and shall provide
CME or any telecommunications provider with which it contracts for such services
reasonable access for maintenance and testing purposes.

9.2.Outsourcing Permitted. CME may fulfill its obligation to establish and
maintain the routers and telecommunications circuits described in Section 9.1
through appropriate contractual arrangements with telecommunications service
providers and/or other technology service providers.

9.3.Financial Terms. CBOT shall be responsible for paying, via reimbursement to
CME or direct billing, all third party or other direct costs (not to include CME
employee or CME independent contractor time) associated with the establishment
and maintenance of the telecommunications circuits and routers described in
Section 9.1, provided that (i) where CME has a negotiated rate with an
applicable telecommunications provider, CME shall attempt to secure for CBOT any
preferential rate available under such contract, and (ii) in no event shall the
amounts paid by CBOT under this Section exceed the published tariff rate of the
applicable telecommunications provider. Unless CME arranges for CBOT to be
billed directly by the applicable telecommunications provider, CME shall submit
to CBOT an invoice for reimbursement of fees or other third-party costs actually
paid by CME, and CBOT shall pay CME such amounts no later than the final
business day of the calendar month following the month in which CME invoices
CBOT.

10.   Breach of Agreement; Termination.

10.1.Breach of Agreement; Termination for Unexcused Breach. If either Party is
in breach of this Agreement, the non-breaching Party shall be required to
provide written notice specifying such breach to the other Party, within five
(5) business days of becoming aware of such breach, prior to submitting any
Dispute Notice under Section 19.4 or exercising any right to terminate as set
forth in this Section 10.1. The breaching Party shall have thirty (30) days from
receipt of such notice to cure such breach. If the breaching Party cures such
breach within such 30-day period, the right of termination or to submit a
Dispute Notice shall expire and the breaching Party shall not be subject to any
further remedy or liability in respect of such breach. If the breaching Party
does not cure such breach within such 30-day period, *****.

10

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

10.2.Bankruptcy. Either Party may terminate this Agreement immediately upon the
occurrence of any of the following events affecting the other Party:

10.2.1.Insolvency. The other Party admits its inability to pay its debts
generally as they become due, or makes an assignment of substantially all of its
assets for the benefit of its creditors;

10.2.2.Bankruptcy Filed. A proceeding in bankruptcy or for the reorganization of
the other Party or for the readjustment of its debts, under the United States
Bankruptcy Code or any other State or Federal law for the relief of debtors now
or hereafter existing, is commenced by or against the other Party and is not
discharged within sixty (60) days of commencement; or

10.2.3.Receiver Appointed. A receiver or trustee is appointed in a bankruptcy
proceeding for the other Party or for any substantial part of its assets, or any
proceedings are instituted for the dissolution or the full or partial
liquidation of such Party, and such receiver or trustee is not discharged within
sixty (60) days of his or her appointment or such proceedings are not discharged
within sixty (60) days of their commencement, as the case may be.

10.3.*****.

10.4.*****.

10.5.CME Termination If Rules Not Approved. If the CFTC fails to approve the
rules that will allow CME to perform the Clearing Services by July 15, 2003,
then CME may, within thirty (30) days at its sole discretion, terminate this
Agreement (by August 15, 2003) by written notice to CBOT, without application of
any cure period, unless the CFTC has approved such rules before CME exercises
its right to terminate. Termination by CME pursuant hereto shall not constitute
a breach by either Party. If CME does not exercise its right to terminate, then
the Agreement shall continue according to its terms.

10.6.Legal Or Regulatory Matters. If either Party is precluded from performing
its obligations under the Agreement by statute, regulation or legal action of
any governmental agency, including failure of the CFTC to approve necessary
rules (including rules necessary to transfer the open interest) by the Launch
Date, either Party may terminate this Agreement by written notice, without
application of any cure period, and upon such termination both Parties shall be
excused, without penalty or liquidated damages, from any further performance
under the Agreement. If the Parties elect not to terminate this Agreement, they
shall renegotiate in good faith the Launch Date, the Initial Term and payment of
CME's costs of continuing to be prepared to begin performance under this
Agreement..

10.7.*****.

10.8.CME Provision of Clearing Services for Replica CBOT Products. Section 6.4
shall govern the respective rights of the parties if CME notifies CBOT that CME
will offer clearing services for Replica CBOT Products.

10.9.Inability to Meet Launch Date. If CME's provision of services under this
Agreement on the Launch Date is deficient to an extent that prevents CBOT from
operating its exchange for a substantial portion of the trading day on the
Launch Date due solely or primarily to failures or problems that were within
CME's ability to prevent or mitigate, failure to perform shall be CME's
responsibility and shall constitute a Material Breach by CME. In such case,
within five (5) business days thereafter CBOT may either (i) seek to terminate
this Agreement by exercising its rights as set forth in Section 10.1, or
(ii) without application of any provision of Section 10.1, including any cure
period, file a Dispute Notice and pursue a

11

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


claim for damages, provided that any such claim for damages shall be subject to
the special limitation of liability set forth in the first sentence of
Section 15.1. If CME's provision of services under this Agreement on the Launch
Date is deficient to an extent that prevents CBOT from operating its exchange
for a substantial portion of the trading day on the Launch Date due solely or
primarily to failures or problems that were within CBOT's ability to prevent or
mitigate, and CBOT failed to prevent or mitigate such failures or problems
despite receiving notice from CME concerning the risk of failing to meet the
Launch Date, then the failure to perform shall be the responsibility of CBOT and
shall constitute a Material Breach by CBOT, which shall trigger CME's rights
under Section 10.1. For purposes of this Section 10.9, a failure by CBOT's
electronic trade matching facility service provider that was within such service
provider's ability to prevent or mitigate shall be deemed a failure by CBOT. In
any situation described in this Section 10.9 and throughout any applicable cure
period, the Parties shall remain in regular communication concerning the failure
at issue, and the breaching Party shall give prompt notice to the other Party if
it determines that it will not cure the breach within the cure period.

10.10.Joint Press Release. If either Party terminates this Agreement prior to or
immediately following the Launch Date, the Parties shall work together to issue
a joint press release and, if appropriate, hold a joint press conference,
concerning the termination of the Agreement.

10.11.Break-up Fees Reasonable. The Parties agree that the liquidated damages
and break-up fees set forth in this Section 10 represent a reasonable measure of
damages to CME or CBOT, as the case may be, under the circumstances resulting in
such termination. The Parties agree that calculating the measure of damages to
either Party under the circumstances under which break-up fees are to be paid
would be extremely difficult given the complexities of the business
arrangements, the uncertainty of the revenues to be earned by either Party
through the arrangements set forth in this Agreement, and the uncertainty of the
value of opportunities that will have been lost by the terminating Party under
the circumstances.

10.12.Action for Damages. For the avoidance of doubt, either Party may bring an
action for damages against the other Party alleging any breach of this Agreement
(except where an alleged breach has been cured, as described in Section 10.1) in
lieu of invoking any right to terminate and receive agreed liquidated damages as
described in any provision of Section 10. Any such action for damages shall be
subject to the applicable limitation of liability set forth in Section 15.1 or
Section 15.2.



11.Limited Right to Continuance of Clearing Services. Notwithstanding any other
provision of this Agreement, upon termination of this Agreement for any reason,
if CBOT is unable to engage another entity prepared and able to provide services
comparable to the Clearing Services on commercially reasonable terms, CBOT shall
have the right to require that CME continue providing any or all of the Clearing
Services, as set forth below. For the avoidance of doubt, pricing terms
generally shall be deemed commercially reasonable, and alternate services
generally shall be deemed comparable, if such terms and services are reasonably
similar to those accepted by other parties receiving services from other
clearing services providers.

11.1.Six-Month Continuation Period. In the event that (i) this Agreement is
terminated by CME as a result of an Unexcused Breach by CBOT, (ii) CBOT elects
not to renew this Agreement pursuant to Section 2 above, or (iii) this Agreement
is terminated for any other reason except those described in Section 11.2, CBOT
may require that CME continue to provide Clearing Services after the termination
of this Agreement or expiration of the Initial Term or Renewal Term of this
Agreement, as the case may be, for 180 days.

11.2.One-Year Continuation Period. In the event that (i) this Agreement is
terminated by CBOT as a result of an Unexcused Breach by CME, (ii) this
Agreement is terminated by CBOT

12

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


pursuant to Section 6.4, or (iii) CME elects not to renew this Agreement
pursuant to Section 2 above, CBOT may require that CME continue providing
Clearing Services after the termination or expiration date, as the case may be,
for up to one (1) year.

11.3.Payment of Fees. In the event that CBOT requires CME to continue to provide
all or substantially all of the Clearing Services pursuant to this Section 11,
CBOT shall pay CME for these Clearing Services at the fees set forth in
Schedule B. In the event that this Agreement is terminated by CME for nonpayment
of fees, bankruptcy or insolvency, or if CBOT fails to timely pay fees during
the continuation period, CME shall not be required to continue to provide
Clearing Services unless CBOT pays CME monthly in advance for the continued
provision of such Clearing Services based upon a reasonable estimate of the
amounts likely to be due in respect of each month. CME agrees to credit back to
CBOT any estimated amounts paid by CBOT that are later determined to be
over-payments by CBOT.

11.4.Notice to CME. If CBOT elects to require the continuation of any Clearing
Services under this Section 11, then CBOT shall give at least ninety (90) days
prior written notice to CME of the date for cessation of such continuation of
Clearing Services.

11.5.Hold Over by CBOT. If CBOT is unable to transfer to another provider of
clearing services at the conclusion of any of the periods provided above for the
limited continuation of Clearing Services, CME shall continue to provide the
Clearing Services. During the period that CME provides clearing services under
this Section 11.5, CBOT shall pay a fee of ***** plus all additional costs
incurred by reason of CBOT's failure to transfer to another DCO, including
without limitation any necessary retention bonuses or employment benefits or
fees, in addition to the fees set forth in Schedule B, for each month that it
holds over.

11.6.Continuation is Not Renewal. Continuation of Clearing Services under this
Section 11 shall not be deemed a renewal of this Agreement under Section 2
beyond the termination date.



12.Transition Clearing Services. In connection with the termination of this
Agreement for any reason or expiration of the Initial Term or Renewal Term of
this Agreement, as the case may be, and in order to assist CBOT in terminating
the Clearing Services and transitioning such services to another entity in an
orderly manner, CME shall, if and as requested by CBOT, provide the following
services (the "Transition Clearing Services"):

12.1.Transition Plan. CME and CBOT shall cooperate to prepare a transition plan
setting forth the respective tasks to be accomplished by each Party in
connection with the transition and a schedule pursuant to which such tasks are
to be completed;

12.2.Necessary Date. CME shall provide CBOT with all data and other information
maintained by CME necessary to transfer responsibility for providing the
Clearing Services to another entity as of the date services are no longer
rendered by CME and all hardcopy records relating to other CBOT Data maintained
by CME, except that CME may retain copies of such data and other information for
its appropriate regulatory and surveillance purposes; Such data and other
information shall be provided to CBOT on magnetic tape or such other storage
medium, and in such format, reasonably acceptable to CBOT;

12.3.Transfer of Positions. CME shall transfer any open positions in CBOT
Products from CME to the new DCO selected by CBOT in accordance with directions
CME shall receive from CBOT for such transfer; and

12.4.Reimbursement of Costs. CBOT shall pay or reimburse CME for any and all
costs ("Transition Costs") reasonably and actually incurred by CME that are
directly attributable to providing Transition Clearing Services in accordance
with this Section 12 (with the rates

13

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


for any CME employees used to perform such Clearing Services reasonably
reflecting CME's fully loaded costs with respect to such employees, plus a
commercially reasonable profit margin); provided that CME shall act in good
faith and use commercially reasonable efforts to minimize and mitigate any
Transition Costs.

13.   Confidentiality.

13.1.Generally. CBOT and CME each acknowledges that it will receive during the
term of this Agreement confidential or proprietary information of the other
Party relating to the Clearing Services and Clearing Systems. (All such
information is collectively referred to in this Agreement as "Proprietary
Business Information.") Materials embodying such information and within the
scope of this Section 13.1 shall bear reasonable legends to such effect to the
extent appropriate. Each Party agrees to take reasonable steps to maintain the
confidentiality of the Proprietary Business Information of the other Party, and
each Party agrees to use such information only in connection with the
performance of its obligations and the exercise of its rights under this
Agreement and for appropriate regulatory and surveillance purposes. In the event
that this Agreement is terminated for any reason, each Party agrees that it
shall use reasonable efforts to return to the other Party or destroy all
Proprietary Business Information of the other Party in its possession in
tangible form and that it shall not knowingly retain any copies thereof, except
that each Party may retain copies of the other Party's Proprietary Business
Information for its appropriate regulatory and surveillance purposes.

13.2.Exclusions. In no event shall the provisions of this Section 13 apply to
any information that: (i) was rightfully known to the receiving Party prior to
its receipt from the disclosing Party, or becomes rightfully known to the
receiving Party other than as a result of the relationship between the Parties
pursuant to this Agreement; (ii) is or becomes public knowledge through no fault
of the receiving Party; (iii) is disclosed to the receiving Party by a third
Party with the right to disclose the information without restriction or subject
to restrictions to which the receiving Party has conformed; or (iv) is
independently developed by the receiving Party without use of any confidential
or proprietary information of the disclosing Party. Notwithstanding anything in
Section 13.1 above to the contrary, each Party may disclose any Proprietary
Business Information received by it to the extent that it is required by
subpoena or other order of court, law or other regulation, or required or
requested by any governmental or regulatory authority having jurisdiction or
required pursuant to an information sharing agreement, rule, or policy with
another self-regulatory body, to furnish such Proprietary Business Information
to any third Party, or as otherwise permitted in this Agreement; provided that,
in any such case, the receiving Party shall provide the disclosing Party with
prompt notice thereof so that the disclosing Party may seek an appropriate
protective order. In the absence of a protective order, if the receiving Party
is nonetheless, in the opinion of its counsel, compelled to furnish Proprietary
Business Information to any third Party or else stand liable for contempt or
suffer other censure or penalty, such Party may furnish such information without
liability under this Section 13 or otherwise.



14.Force Majeure. Each Party shall be excused from performance under this
Agreement and shall have no liability to the other Party to the extent that, and
for any period during which, it is prevented from performing any of its
obligations hereunder as a result of any act, or failure to act, of the other
Party or by an act of God, war, civil disturbance, act of terrorism, court order
(except as provided in Section 10), or other cause beyond its reasonable control
(including, without limitation, failures or fluctuations in the electrical or
mechanical equipment, communication lines, heat, light or telecommunications, in
each case to the extent beyond its reasonable control),

14

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


provided that each party agrees to apply fully its disaster recovery system to
minimize any reduction in service it has agreed to provide under this Agreement.

15.   Liability Limits; Indemnification.

15.1.CME. *****. Notwithstanding the foregoing, but subject to the provisions of
Section 16 below, CME shall indemnify, defend and hold harmless CBOT and its
directors, officers, employees and agents, in accordance with the procedures
described in Section 16.1 below, from and against any and all losses,
liabilities, damages and claims, and all related costs and expenses (including
without limitation reasonable attorneys' fees), arising from the willful
misconduct on the part of CME, its directors, officers, employees or agents.

15.2.CBOT. *****. Notwithstanding the foregoing, but subject to the provisions
of Section 16 below, CBOT shall indemnify, defend and hold harmless CME and its
directors, officers, employees and agents, in accordance with the procedures
described in Section 16.1 below, from and against any and all losses,
liabilities, damages and claims, and all related costs and expenses (including
without limitation reasonable attorneys' fees), arising from the willful
misconduct on the part of CBOT, its directors, officers, employees or agents.

16.   Indemnity

16.1.Procedure. If any third Party notifies either Party (the "Indemnified
Party") with respect to any matter which may give rise to a claim for
indemnification against the other Party (the "Indemnifying Party"), then the
Indemnified Party shall promptly notify the Indemnifying Party thereof;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party from any
liability or obligation hereunder, except to the extent (if any) that the
Indemnifying Party is damaged by such delay. If the Indemnifying Party notifies
the Indemnified Party that it is assuming the defense of any claim:

16.1.1.Defense of Claim. The Indemnifying Party shall defend the Indemnified
Party against such claim with counsel of its choice reasonably satisfactory to
the Indemnified Party;

16.1.2.Separate Co-counsel Permitted. The Indemnified Party may retain separate
co-counsel at its sole cost and expense (except that the Indemnifying Party
shall be responsible for the fees and expenses of the separate co-counsel to the
extent that the Indemnified Party concludes reasonably that the counsel the
Indemnifying Party has selected has a conflict of interest);

16.1.3.Consent Decree or Settlement. The Indemnified Party shall not, without
foregoing the benefits of this Section 16.1, consent to the entry of any
judgment or enter into any settlement with respect to such claim without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed; and

16.1.4.Full Release. The Indemnifying Party shall not consent to the entry of
any judgment with respect to the matter or enter into any settlement which does
not include a provision whereby the plaintiff or claimant releases the
Indemnified Party from any and all responsibility and liability with respect to
such claim, without the prior written consent of the Indemnified Party.



17.Consequential and Punitive Damages. *****.

15

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

18.   Public Announcements.

18.1.Requirements Generally. CME and CBOT each agree that it will not issue any
public announcement concerning CME's provision of Clearing Services, the terms
of this Agreement, the negotiations between CME and CBOT leading up to and
following the execution of this Agreement, or any other matter related in any
way to this Agreement that, for each Party, involves the other Party, without
(i) consulting with the other Party prior to issuing the announcement so that
such announcements may be issued jointly, if appropriate; (ii) providing the
other Party an advance copy of the proposed press release or other announcement
not later than three (3) business days prior to its release; and (iii) in the
case of public appearances by directors, officers or other officials associated
with a Party at which any of the foregoing matters are likely to be discussed,
providing advance notice to the other Party of such appearance and, if possible,
extending an invitation to the other Party for a representative of its own to be
included in such appearance.

18.2.Definition. For purposes of this Section, a "public announcement" shall
include, without limitation, (i) any press release, press statement or press
conference, (ii) any brochures or notices to be delivered or made available to
the public generally (including marketing materials), and (iii) any notice to be
circulated to Clearing Members or Market Participants, that, in each case,
includes or may include material information that has not previously been
released about the terms of or negotiations surrounding this Agreement or the
relationship between CME and CBOT that is established through this Agreement.

18.3.Joint Press Releases, Statements and Conferences. Notwithstanding the
foregoing, the Parties shall use their best efforts to ensure that any press
release, press statement or press conference the primary topic of which concerns
this Agreement or the relationship between CME and CBOT shall be a joint press
release, press statement or press conference.

19.   Miscellaneous.

19.1.Benefits of Agreement. This Agreement shall be binding upon, and inure to
the benefit of, the Parties hereto and their respective successors. Except to
the extent provided in Sections 15.1 and 15.2 above with respect to the
directors, officers, employees and agents of CBOT and CME, respectively, nothing
in this Agreement, express or implied, shall give to any other person or entity
any benefit or any legal or equitable right or remedy.

19.2.Waiver. Except as expressly provided herein, neither Party shall, by mere
lapse of time, without giving notice or taking any other action, be deemed to
have waived any breach by the other Party of any of the provisions of this
Agreement.

19.3.Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Illinois (other than the laws thereof that would
require reference to the laws of any other jurisdiction).

19.4.Dispute Resolution. A Party shall not commence a litigation proceeding
against the other Party unless that Party first gives written notice to the
other Party setting forth the nature of the dispute ("Dispute Notice"). The
Parties shall attempt in good faith to resolve the dispute by mediation with a
mediator selected by mutual agreement of the Parties. If the Parties cannot
agree on the selection of a mediator within twenty (20) days after delivery of
the Dispute Notice, or if the dispute has not been resolved by mediation as
provided by this Section 19.4 within sixty (60) days after the delivery of the
Dispute Notice, then either Party may commence litigation. The state courts of
the County of Cook, Illinois and the United States District Court for the
Northern District of Illinois shall have the exclusive jurisdiction over any and
all litigated claims arising out of or relating to this Agreement or the subject

16

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.


matter hereof. Each of the Parties hereby irrevocably (i) submits to the
personal jurisdiction of such courts over such Party in connection with any
litigation, proceeding or other legal action arising out of or in connection
with this Agreement or the subject matter hereof, (ii) waives to the fullest
extent permitted by law any objection to the venue of any such litigation,
proceeding or action which is brought in any such court, and (iii) agrees to the
mailing of service of process to the address specified below for such Party as
an alternative method of service of process in any legal proceeding brought in
any such court.

19.5.Notices. All communications or notices required or permitted to be given
under this Agreement shall be sufficiently given for all purposes hereunder if
given in writing and (i) delivered personally, (ii) deposited in the United
States mail, postage prepaid and return receipt requested, (iii) delivered by a
recognized document overnight delivery service or (iv) sent by telecopy,
facsimile or other electronic transmission service (provided a confirmation of
delivery is received). All notices delivered in accordance with this
Section 19.5 shall be sent to the appropriate address or facsimile number set
forth below, or to such other address or facsimile number or to the attention of
such other person as the recipient Party may have specified by prior written
notice to the sending Party.


CME Contact   CBOT Contact
Mr. Craig Donohue
Executive Vice President and Chief Administrative Officer
Chicago Mercantile Exchange Inc.
30 South Wacker Drive
Chicago, Illinois 60606
Facsimile No.: 312-930-3323
 
Ms. Carole Burke
Executive Vice President, Chief of Staff and General Counsel
CBOT
141 W. Jackson Blvd
Chicago, Illinois 60604
Facsimile No.: 312-341-3392

19.6.Severability. If any provision of this Agreement is deemed to be illegal or
unenforceable by any court of competent jurisdiction, (i) such provision shall
be deemed to be severable from the remainder of this Agreement, (ii) the effect
of such determination shall be limited to such provision to the extent
reasonably practicable, and (iii) the validity, legality and enforceability of
such provision in any other jurisdiction shall not in any way be affected or
impaired thereby.

19.7.Amendments. No provision of this Agreement may be amended, modified,
supplemented or waived, except by an agreement in writing executed and delivered
by authorized representatives of both Parties.

19.8.Entire Agreement. This Agreement, including the Schedules hereto,
constitutes the entire agreement and understanding, and supersedes any and all
prior agreements and understandings, whether written or oral, between the
Parties with respect to the subject matter hereof.

19.9.Relationship of Parties. CME, in providing the Clearing Services, is acting
only as an independent contractor. Except as expressly provided in this
Agreement or any other agreement to which CME and CBOT are parties, CME does not
undertake to perform any obligations of CBOT, whether regulatory or contractual,
or to assume any responsibility for the business or operations of CBOT.

19.10.Counterparts. This Agreement may be executed in one or more counterparts,
each of which when so executed shall be an original, but all of which together
shall constitute but one and the same instrument.

17

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

19.11.Assignment. This Agreement may not be assigned in whole or in part by
either Party hereto without the prior written consent of the other Party hereto.
CBOT may assign this Agreement and its rights and obligations hereunder to an
entity to which CBOT is selling all or substantially all of its assets without
the prior written consent of CME. The consummation of the transactions
contemplated by CBOT's proposed restructuring shall not be deemed to be such an
assignment or sale for purposes of this Agreement. CME may assign this Agreement
and its rights and obligations hereunder, in their entirety, to an entity to
which CME is selling all or substantially all of its clearing assets without the
prior written consent of CBOT.

19.12.Survival. Following any termination of this Agreement in accordance with
its terms and the expiration of the post-termination obligations of CME pursuant
to Sections 11 and 12 hereof, all obligations hereunder of each Party to the
other shall terminate and (without limiting the generality of the foregoing) CME
shall have no further obligation to provide Clearing Services to CBOT.
Notwithstanding the foregoing, however, the provisions of Sections 13, 15, 16
and 17 of this Agreement (including this Section 19.12) shall survive and remain
in effect following any termination of this Agreement in accordance with its
terms and the expiration of the post-termination obligations of CME.

18

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

        IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

CHICAGO MERCANTILE EXCHANGE INC.   THE BOARD OF TRADE OF THE CITY OF
CHICAGO, INC.
By:
 
/s/  TERRENCE A. DUFFY      

--------------------------------------------------------------------------------

Terrence A. Duffy,
Chairman of the Board, CME
 
By:
 
/s/  CHARLES P. CAREY      

--------------------------------------------------------------------------------

Charles P. Carey
Chairman of the Board, CBOT     Date:       

--------------------------------------------------------------------------------

      Date:       

--------------------------------------------------------------------------------


By:
 
/s/  JAMES J. MCNULTY      

--------------------------------------------------------------------------------

James J. McNulty
President and Chief Executive Officer
 
By:
 
/s/  BERNARD W. DAN      

--------------------------------------------------------------------------------

Bernard W. Dan
President and Chief Executive Officer     Date:       

--------------------------------------------------------------------------------

      Date:       

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

SCHEDULE A
DESCRIPTION OF CLEARING AND SETTLEMENT SERVICES

        In accordance with the terms of this Agreement, CME shall provide
clearing services as follows with respect to transactions in CBOT Products:

Electronic Trade Acceptance.    CME shall accept for clearing and guarantee
matched trades submitted to CME by CBOT (or CBOT's electronic trade matching
facility service provider) in accordance with the CME Rules and the Operational
Policies and Procedures in effect from time to time.

Pit Trade Acceptance—Electronic Devices.    CME shall receive unmatched trade
records submitted to CME by CBOT from electronic pit trading technology devices,
and CME shall accept for clearing and guarantee such trades upon matching by CME
in accordance with the CME Rules and the Operational Policies and Procedures in
effect from time to time.

Pit Trade Acceptance—Open Outcry.    CME shall receive unmatched trade records
submitted to CME by Special CME Clearing Members for trades executed without
benefit of electronic pit trading technology devices, and CME shall accept for
clearing and guarantee such trades upon matching by CME in accordance with the
CME Rules and the Operational Policies and Procedures in effect from time to
time.

Ex-Pit Trade Acceptance.    CME shall receive unmatched trade records submitted
to CME by Special CME Clearing Members for ex-pit trades (blocks and EFPs) that
are executed in accordance with CBOT rules, and CME shall accept for clearing
and guarantee such trades upon payment of initial settlement variation and
performance bond by the applicable settlement bank for each party to the
transaction, as set forth in the CME Rules and the Operational Policies and
Procedures in effect from time to time.

Requirements for CME Trade Acceptance.    In addition to the other requirements
that may be set forth in this Agreement, the CME Rules and the Operational
Policies and Procedures, the following requirements apply to CME's receipt and
acceptance for clearing of trades as set forth in this Schedule A:

Origins for Matched and Unmatched Trade Records.    CME will support up to four
origins for transactions in CBOT Products—house, house market-maker, customer,
and customer market-maker—subject to final confirmation by CBOT promptly
following the effective date.

Report Formats.    Message formats for trade records, including but not limited
to, trade registers, out-trade and EQC reports, and brokers' matched and
unmatched trade reports shall conform to CME specifications.

Opposite House Switches.    CME will not support the current modified contra
matching practice currently employed by BOTCC with respect to unmatched trades
in CBOT products. However, CME will facilitate matching of unmatched trades by
performing automatic opposite house switches for unmatched trades in CBOT
products, as CME does for unmatched trades in its own products, in accordance
with the CME Rules and the Operational Policies and Procedures. CME will explore
the functional requirements for integrating modified contra-matching processes
as a possible enhancement after the Launch Date.

SLEDs.    CME will not support single-line spread entry functionality ("SLEDs")
as of the Launch Date. CME will use reasonable efforts, in consultation with
CBOT, to implement SLEDs for transactions in CBOT products by February 20, 2004.

A-1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Position Maintenance and Settlement.    On a daily basis CME shall calculate and
collect original margin, premium and variation margin on futures and options
trades and positions in the accounts of Special CME Clearing Members. CME shall
settle the gains and losses associated with futures and options trades and
positions in the accounts of clearing members at least once each business day,
typically twice each business day, and more frequently as CME determines is
warranted by market volatility.

CME PCS Process.    CME's position change submission (PCS) process will be used
for reporting final positions and spreadable positions and to determine each
clearing member's final position for margining purposes and for exercise and
assignment of options, as well as for determining the exchange open interest to
be reported for each business day.

Net Margining of CBOT Products.    CME will support net margining of positions
in CBOT Products in substantially the same manner as the current procedures
employed by BOTCC with respect to performance bond requirements. Notwithstanding
the foregoing, CME may adjust formulas for calculating security deposit
requirements or assessment of security deposit contributions with respect to
net-margined products, as CME in its reasonable discretion deems appropriate in
order to fairly and equitably calculate security deposit requirements, given
differences between positions subject to gross margining and positions subject
to net margining.

SPAN Files.    CME will generate and distribute to Special CME Clearing Members'
and customers' SPAN files reflecting SPAN margining of positions in CBOT
Products. SPAN files will be distributed over the internet and through any other
means specified in the CME Rules and the Operational Policies and Procedures.
CME may generate and distribute joint SPAN files for positions in CBOT Products,
CME products and products of any other exchange for which CME provides clearing
services or linked clearing.

Authority Over Clearing Firm Margin Requirements.    CME will work with CBOT to
develop a coordinated performance bond / margin review process such that CME can
receive input from CBOT as to performance bond / margin requirements. Such
process shall involve monthly meetings with representatives designated by CBOT
and will involve data analysis and discussions with respect to how and when to
implement changes to clearing firm level performance bond / margin requirements;
provided however, that ultimate control over performance bond / margin
requirements at the clearing member level shall reside with CME. Notwithstanding
the foregoing, CME agrees that determinations by CME with respect to performance
bond / margin requirements for CBOT Core Products shall be made strictly on the
basis of risk management principles and shall not involve competitive
considerations associated with CME products and competing CBOT Products.
Additionally, CME shall not recognize clearing member level spreads between CBOT
Products and products of any other exchange without the prior written approval
of CBOT.

Authority Over Customer Level Requirements.    CBOT shall have ultimate control
over customer level exchange minimum performance bond / margin and spread
requirements, provided that CBOT shall consult with CME as to such requirements
as a part of the coordinated review process to be developed between CME and
CBOT.

Acceptable Collateral.    CME will review the forms of collateral currently
accepted by BOTCC that are not currently accepted by CME and, where in CME's
judgment such additional forms of collateral are frequently used and not unduly
costly or risky to accept, CME will amend the CME Rules to accept such forms of
collateral with respect to CBOT Products. Notwithstanding the foregoing, CME
will conduct this review process prior to the Launch Date only if time permits.

Transfers.    CME shall effect the transfer of positions in CBOT Products
between Special CME Clearing Members, where applicable, in accordance with the
CME Rules and Operational Policies and Procedures in effect from time to time.
Transferred positions will be guaranteed by CME to the

A-2

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

transferee only upon payment of initial settlement variation and performance
bond by the transferor or the transferee, as applicable.

Give-Up Transactions.    CME will make the allocate claim system ("ACS")
available to Special CME Clearing Members for processing give-up transactions.

Exercise and Assignment.    CME will provide exercise and assignment
functionality to Special CME Clearing Members with respect to positions in
options products, including at option expiration, as set forth in the CME Rules
and the Operational Policies and Procedures. CME will not support option
expiration processing on Saturdays, and option expiration processing for CBOT
Products as of the Launch Date will be completed on Fridays (or another business
day, with respect to Friday holidays) in accordance with the CME Rules and the
Operational Policies and Procedures.

Deliveries.    CME will provide automated support to CBOT in connection with
deliveries management of CBOT Products, including inventory of deliverable
positions, inventory of deliverable supply, delivery intent processing, delivery
assignment, and delivery invoicing, except that CBOT shall maintain
responsibility for management and operation of the registration and delivery
process. CME will provide automated deliveries support as of the Launch Date of
financial and equity CBOT Products that are listed for trading by CBOT as of the
Effective Date. CME will use its best efforts to implement automated deliveries
support of other CBOT Products that are listed for trading by CBOT as of the
Effective Date, including agricultural products, as of the Launch Date or as
soon thereafter as is practicable. CME shall provide automated deliveries
support for new CBOT Products (or for changed features of existing CBOT
Products) listed for trading by CBOT after the Effective Date, provided that the
product characteristics permit automation of deliveries management through means
substantially similar to those that CME then employs with respect to other
products cleared by CME. If significant development work will be required by CME
to provide automated deliveries support for such products listed for trading by
CBOT after the Effective Date, the work will be subject to the change request
procedures set forth in Section 3.10.

Settlement Banks.    CME will interface with all banks that serve as settlement
banks for transactions in CME products to provide settlement services for
transactions in CBOT Products also, provided that such banks agree to serve as
settlement banks for transactions in CBOT Products. Additionally, CME will use
best efforts to establish a settlement bank relationship with Lakeside Bank and,
as appropriate, Burling Bank, prior to the Launch Date.

Large Trader Reports.    CME will collect on CBOT's behalf the large trader
submissions from Special CME Clearing Members or their clients and forward such
submissions to the CFTC and to CBOT for regulatory purposes. The CME clearing
house shall be authorized to use this data to perform the type of account level
stress testing it performs on its own products to identify concentration of
client exposure at a clearing member. CME shall facilitate reporting of large
trader data for CBOT products by accepting transmissions of such data in
standard formats. CME shall construct an application that maintains a database
of firms, customer accounts, and EINs (the term CBOT uses for the number used to
aggregate customer accounts by beneficial owner). For each reported position,
the application shall search in the database by the firm and customer account:
a) if the firm and customer account is found, the application shall tag the
position with the EIN for it; and b) if the firm and customer account is not
found, the application shall assign the EIN, using CBOT's standard convention,
and tag the position with the newly-assigned EIN. The application shall then
prepare a datafile of reported positions for transmission to CBOT, with each
position tagged with its EIN. The application shall further provide CBOT staff
with an interface for viewing and modifying the EIN assigned to a particular
firm and customer account. CBOT shall provide an initial datafile or files for
loading this application with its existing EINs and their associated firm and
customer accounts. CME shall prepare position limit reports against the large
trader data for provision to CBOT. Other than these enumerated processes, all

A-3

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

responsibility for large trader reporting analysis and other larger
trader-related functions remains with CBOT.

Calculation and Collection of Fees.    CME will calculate, bill and collect
clearing fees from Special CME Clearing Members for transactions in CBOT
Products, using the transaction types for which CME currently bills clearing
members with respect to transactions in its own products. The rate billed will
be determined by CBOT for the fee for initial cleared transactions, including
block trades, EFPs and other alternative execution procedures, and by CME for
post-trade transaction types (including, without limitation, give-ups,
transfers, option exercise and assignment, and deliveries).

Operational Timeline.    Except as otherwise set forth in the CME Rules or the
Operational Policies and Procedures, the operational timeline for clearing
services and submission of reports for transactions and positions in CBOT
Products shall be the same as it is with respect to transactions and positions
for CME products. CME anticipates using single, combined clearing process cycles
for both CME products and CBOT Products. Consequently, CME's deadlines and
requirements shall apply with respect to processes including, but not limited
to, trade report submission deadlines, out-trade report production, final
reconciliation and option exercise deadlines, mark-to-market and settlement
cycles (including intra-day cycles), collateral substitution and withdrawal
deadlines, and pay/collect procedures.

Support for Existing and Future CBOT Product Characteristics.    Subject to any
specific limitations set forth in this Schedule A or elsewhere in this
Agreement, in providing the Clearing Services CME will develop systems and adopt
practices as necessary to support the product features and characteristics of
CBOT products as they are listed for trading as of the Effective Date,
including, without limitation, fractional price formats and variable cabinet
pricing. CME shall similarly support new product features and characteristics of
existing CBOT Products or those that CBOT may list for trading in the future,
provided, however, that if the features and characteristics of such products
differ materially from those of products then cleared by CME, CME's support of
such new product features or characteristics shall be subject to the change
request procedures set forth in Section 3.10.

Security Deposit Management and Assessment.    CME will calculate and collect
from Special CME Clearing Members security deposit contributions in accordance
with the CME Rules and the Operational Policies and Procedures in effect from
time to time. CME shall have the authority, as set forth in the CME Rules and
the Operational Policies and Procedures in effect from time to time, to seize
the security deposits of Special CME Clearing Members and to further exercise
certain limited assessment powers in the event of a default by either a Special
CME Clearing Member or a CME clearing member. For the avoidance of doubt, CME
shall manage a joint security deposit pool for the benefit of Special CME
Clearing Members and CME clearing members with respect to transactions in CME
products, transactions in CBOT Products, and transactions in the products of any
other exchange for which CME provides clearing services or linked clearing,
unless CME's agreement with such other exchange prohibits a joint guarantee
fund. Consequently, the security deposit contributions of CME-only clearing
members may be assessed as a result of defaults as to transactions in CBOT
Products, and the contributions of CBOT-only clearing members who are Special
CME Clearing Members may be assessed as a result of defaults as to transactions
in CME products.

Support for Cross-Margining of CBOT Products.    CME will provide support for
and will participate in cross-margining of positions in CBOT Products held by
Special CME Clearing Members pursuant to CBOT's existing cross-margining
arrangements with GSCC and OCC, provided that CBOT shall secure any necessary
amendments to substitute CME for BOTCC in its current cross-margining agreements
with GSCC and OCC. CME will provide support for and will participate in
cross-margining of positions in CBOT Products held by Special CME Clearing
Members under any other cross-margining agreements (or amendments to existing
agreements) into which CBOT may enter in the future, provided that (i) such
support, including without limitation the development of necessary interfaces,
shall be subject to the change request procedures set forth in Section 3.10, and
(ii) CME may decline

A-4

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

to support such cross-margining agreement if CME concludes, in its sole
reasonable judgment after consultation and negotiation with CBOT and the other
party, that such proposed cross-margining arrangement presents an unacceptable
credit risk to CME.

Information and Reports for CBOT.    With respect to each trading day, CME will
deliver to CBOT the following reports in accordance with the Operational
Policies and Procedures:

a.End-of-day volume and open interest file;

b.End-of-day transaction listing file; and

c.Large trader data file as submitted by Clearing Members

Information and Reports From CBOT.    CBOT (or a third-party service provider to
CBOT, if CBOT delegates such obligation) shall provide the following reports and
information to CME in accordance with the Operations Policies and Procedures:

a.A daily data file of the CBOT Products eligible for trading on the next
business day;

b.Information on the performance bond requirements CBOT sets for the customer
level exchange minimum requirements, which must be provided at least three to
five business days prior to their effective date except in situations where
changes are driven by unusual market volatility. Such data is required in order
for CME to produce the appropriate customer level SPAN files;

c.A daily data file of eligible CBOT traders for the next trading day, together
with identification of each trader's guarantor Special CME Clearing Member;

d.Two-sided matched trade record messages, in near real time, for trades
executed electronically on LIFFE Connect;

e.One-sided (unmatched) trade record messages, in near real time, from any
electronic trading floor technology devices where CBOT rather than the Special
CME Clearing Members will be the source of the trade data;

f.Two-sided matched trade messages in near real time for any pit trades matched
by any trade matching system for such trades as CBOT may implement;

g.Real time quote stream of CBOT prices for real-time clearing house and Special
CME Clearing Member risk management; and

h.End of day settlement prices received both via a datafile and via the real
time quote stream to be received by approximately 2:30-2:45 p.m. for products
that settle by 2:00 p.m. and by approximately 3:45-4:00 p.m. for products that
settle later than 2:00 p.m. The purpose of receiving such end-of-day settlement
prices in a timely manner is to facilitate the timely publication of daily SPAN
files for CBOT Products and to allow Clearing Members to begin bookkeeping
processing in a timely manner.

Information and Reports for Clearing Members.    CME will make available to each
Special CME Clearing Member on every business day the following information, in
machine readable format in accordance with the CME Rules and the Operational
Policies and Procedures:

a.futures and options transactions accepted by CME for each account of the
Special CME Clearing Member;

b.obligations to receive or deliver products or instruments underlying matured
physically settled futures contracts in the Special CME Clearing Member's
accounts;

A-5

--------------------------------------------------------------------------------



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

c.give-up trades, position transfers and other transactions in the Special CME
Clearing Member's accounts involving CBOT Products;

d.EFP transactions, which will be identified as such by CME using an available
"data field" when such transactions are identified as such to CME by CBOT or
Special CME Clearing Members;

e.block trades, which will be identified as such by CME using an available "data
field" when such transactions are identified as such to CME by CBOT or Special
CME Clearing Members;

f.the daily mark-to-market of each open position in futures held by each Special
CME Clearing Member; and

g.amounts of money due to and from CME from and to each Special CME Clearing
Member for each account held by the Special CME Clearing Member with CME.

File Formats Generally.    The formats for data files and/or messages to be
exchanged among CME, CBOT, any third-party service provider to CBOT or any other
entity with which CME must exchange data in connection with providing Clearing
Services, shall be as mutually agreed by CME and CBOT promptly after the
execution of this Agreement. If any disagreement arises, generally the principle
that the receiving party specifies the format shall control.

Special CME Clearing Member Access to CME Clearing Systems.    CME will permit
Special CME Clearing Members to access CME's automated and online systems for
all clearing and position management functionality for use in connection with
positions in CBOT Products on substantially the same basis as CME permits such
access with respect to positions in its own products (unless unique
characteristics of a particular CBOT Product preclude use of such
functionality).

Services Complete.    Except as otherwise specified in this Agreement, in the
CME Rules or the Operational Policies and Procedures, the services set forth
above are the complete clearing services that CME will provide to CBOT pursuant
to this Agreement. Without limiting the generality of the foregoing, CBOT
understands that CME will not provide additional services relating to market
regulation, generating statistical information, managing time and sales
information, managing membership requirements, or daily bulletin processing.

A-6

--------------------------------------------------------------------------------


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Schedule B

*****

B-1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Schedule C
 Project Development Plan

        Outlined below are the terms to which the Parties have agreed concerning
the development of and compliance with a detailed project plan for implementing
the arrangements described in this Agreement.

Terms Relating to Plan

        A.    Development of the Plan.    Immediately following the Effective
Date of this Agreement and on an ongoing basis throughout the development period
prior to the Launch Date, the Parties will use their best efforts to update the
project development plan (the "Plan", as updated from time to time during the
development period). The Plan shall identify, with reasonable detail, (i) all
material information that must be exchanged between the Parties, (ii) any
outstanding matters that must be agreed to between the Parties or decisions that
must be reached by one Party, (iii) all material tasks that must be completed by
either Party, and (iv) the timeline upon which such tasks must be completed in
order to meet the Launch Date. The Parties shall also use their best efforts to
jointly develop and incorporate within the Plan an (i) outline and timeline for
completing legal documentation, including necessary regulatory filings and any
documentation that must be executed by Special CME Clearing Members or other
entities, and (ii) and outline and timeline for other communications with
Special CME Clearing Members, ISVs, market data vendors, back-office service
bureaus and any other entity with which information must be shared in order to
effectuate a successful launch of Clearing Services.

        B.    Mutual Best Efforts to Participate and Adhere to Plan.    Each of
the Parties shall use its best efforts to participate fully in the planning
process and to complete its required tasks in accordance with the timeline
identified in the Plan. CME understands and agrees that it has primary
responsibility for completing the development work necessary to implement
Clearing Services as described in Schedule A. CBOT understands and agrees that
it also will have development work to complete in order to effectively implement
Clearing Services, including without limitation any development work necessary
to provide to CME the information and reports specified to be provided by CBOT
in Schedule A. Both Parties understand and agree that their full participation
will be required for multiple phases of systems testing, including a
comprehensive end-to-end testing phase of the fully integrated systems, which
testing may require overtime, weekend and holiday work.

        C.    Failure to Adhere to Plan.    A failure to meet a particular
internal deadline set forth in the Plan by either Party shall not be deemed a
Material Breach of this Agreement. However, if either Party concludes that a
serious failure or multiple failures to conform to the tasks and timelines set
forth in the Plan jeopardizes the Parties' ability to meet the Launch Date, the
concerned Party shall so notify the relevant management personnel of the other
Party (including the individuals identified in Section 19.5) in writing, which
may be by e-mail, and the Parties shall use reasonable efforts to resolve the
matter and adjust the Plan to the concerned Party's satisfaction. If such
efforts are not successful, the concerned Party may, not sooner than ten
(10) business days after delivering the notice, submit the matter to
arbitration. If the arbitrator concludes that one of the Parties is primarily
and substantially at fault for the failure and that the failure does jeopardize
the Launch Date, the other Party shall have the option to terminate this
Agreement for an Unexcused Breach under Section 10.1, without application of any
notice and cure period.

C-1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks ("*****"), and the omitted text has
been filed separately with the Securities and Exchange Commission.

Project Review Teams

        Immediately following the Effective Date, each Party will identify
individuals to participate in the following review teams, each of which will
review matters assigned to it and develop any related elements of the Plan.
Where a team is assigned to identify interface requirements or other technical
requirements, the team shall produce at least a high-level functional
specifications document. The Parties agree that the project review teams shall
complete the process of fully defining requirements for each aspect of the
project described below by May 16, 2003, meaning that the teams will have
decided how to resolve any open issues and have documented and circulated their
assigned elements of the Plan, including any functional specifications
documents.

        A.    Product Review Team.    Matters to review:


Review contract specifications in detail


Identify specifications not currently supported by CME


Document variable cabinet pricing requirements


Review product and price file layouts


Identify product and price interface requirements


Review market related layouts


Map MD layouts


Identify MD interface requirements

        B.    Deliveries Review Team.    Matters to review:


Review delivery requirements


Determine information that must be shared to complete automated deliveries
processes development work


Review deliveries file layouts


Identify deliveries interface requirements

        C.    Regulatory Review Team.    Matters to review:


Review regulatory file layouts


Identify regulatory interface requirements

        D.    Membership Review Team.    Matters to review:


Review membership file layouts


Identify membership interface requirements

        E.    Trade Review Team.    Matters to review:


Review trade related file layouts


Map trade layouts


Identify trade interface requirements

C-2

--------------------------------------------------------------------------------





QuickLinks


CLEARING SERVICES AGREEMENT EFFECTIVE THE 16th DAY OF APRIL 2003
